 



Exhibit 10(h)

AMENDED AND RESTATED
WESTAMERICA BANCORPORATION
STOCK OPTION PLAN OF 1995

RESTRICTED PERFORMANCE SHARE GRANT AGREEMENT

     Westamerica Bancorporation, a California corporation (the “Corporation”),
hereby makes a grant of Restricted Performance Shares to the grantee named
below. The terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Amended and Restated Westamerica Bancorporation
Stock Option Plan of 1995 (the “Plan”).

     
Date of Grant:
   

   
 
   
Name of Grantee:
   

   
 
   
Grantee’s Social Security Number:
   

   
 
   
Number of Shares of Common Stock Covered by Grant:
   

   
 
   
Grant Period:
   

   
 
   
Issue Date:
   

   

By signing this cover sheet, you agree to all of the terms and conditions
described in
the attached Agreement and in the Plan, a copy of which is also enclosed.

     
Grantee:
   

   

  (Signature)
 
   
Corporation:
   

   

  (Signature)
Title:
   

   

Attachment

-1-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
WESTAMERICA BANCORPORATION
STOCK OPTION PLAN OF 1995

RESTRICTED PERFORMANCE SHARE GRANT AGREEMENT

     
Settlement
  Your Grant will be settled only if in the determination of the Committee that
administers the Amended and Restated Stock Option Plan of 1995 (the “Committee”)
the performance goals set by the Committee for lifting the restrictions on the
Grant have been satisfied as of the close of the Grant Period. If the
performance goals are met for the Grant Period, and provided that you are an
Employee on the last day of the Grant Period, the Grant will be settled on the
Issue Date.
 
   
Performance Goals
  The performance goals that must be satisfied during the Grant Period in order
for the restrictions on the Restricted Performance Shares to lapse are goals
established by the Committee in its sole discretion. The Committee may, however,
restate the goals if a significant accounting change or event occurs. The
Committee’s determination in this regard is conclusive and final, and by signing
this Agreement you agree to be bound by the Committee’s determinations.
 
   
Regular Termination
  If your status as an Employee of the Corporation (or any Subsidiary)
terminates during the Grant Period for any reason except retirement, death or
total and permanent disability, then your Grant will expire and be permanently
canceled at the close of business at Corporation headquarters 90 days after your
termination date. Settlement under the Grant will only be made if the
performance goals are met and the Issue Date occurs during the 90-day period
following your termination date.
 
   
Date
  If you die as an Employee of the Corporation (or any Subsidiary) during the
Grant Period, and if the Committee determines that the performance goals are
likely to be met for the Grant Period or portion thereof, then your Grant will
be settled as next described. The Corporation will issue a pro rata portion of
the Grant to your estate or heirs, determined by number of full years of the
Grant Period completed before the date of your death. Fractional shares will be
rounded to the next higher or lower whole number. Any amount of the Grant not
issued to your estate or heirs will expire and be permanently canceled on the
date of your death.
 
   
Retirement or
Disability
  If your status as an Employee of the Corporation (or any Subsidiary)
terminates during the Grant Period because of your retirement or disability, and
if the Committee determines that the performance goals are likely to be met for
the Grant Period or portion thereof, then your Grant will be settled as next
described. The Corporation will issue a pro rata portion of the Grant to you, as
soon as practicable after your termination of employment. The pro rata issuance
will be determined by the number of full years of the Grant Period completed
before retirement or disability. Fractional shares will be rounded to the next
higher or lower whole number. Any amount of the Grant not issued to you will
expire and be permanently canceled on the date of your termination.

-2-



--------------------------------------------------------------------------------



 



     

  Under this Agreement, “retirement” means your termination of employment from
the Corporation (or any Subsidiary) after attaining age 65 or such other date as
determined by the Committee.
 
   
Leaves of Absence
  For purposes of this Grant, your status as an Employee does not terminate when
you go on a military leave, a sick leave or another bona fide leave of absence
that was approved by the Corporation in writing if the terms of the leave
provide for continued service crediting, or when continued service crediting is
required by applicable law. Your status as an Employee terminates in any event
when the approved leave ends, unless you immediately return to active work.
 
   
Corporate Transaction
  The Corporation will issue the shares subject to this Grant to you, regardless
of whether the performance goals are met, if you are an Employee at the time
that either (a) the shareholders of the Corporation approve a dissolution or
liquidation of the Corporation or a sale of substantially all of the
Corporation’s assets to another corporation, or (b) a tender offer is made for
5% or more of the Corporation’s outstanding common stock by any person other
than the Corporation or any of its Subsidiaries.
 
   
Restrictions on
Exercise
  The Corporation will not issue the shares under the Grant if the issuance of
shares of Common Stock at that time would violate any law or regulation.
 
   
Form of Settlement
  Settlement of the Grant shall be made in shares of Common Stock.
 
   
Deferral Election
  If you so elect by the end of the calendar year prior to the Issue Date, you
will be allowed to defer any settlement of the Grant until termination of
employment or for two calendar years under the terms of the Westamerica
Bancorporation Deferral Plan. The deferral election should be made on the
attached “Deferral Election Form for Restricted Performance Shares.”
 
   
Withholding Taxes
  Settlement of the Grant will not be allowed unless you make acceptable
arrangements to pay any withholding taxes that may be due as a result of such
settlement.
 
   
Restrictions on Resale
  By signing this Agreement, you agree not to sell any shares of Common Stock
acquired upon exercise of this Grant at a time when applicable laws, regulations
or Corporation or underwriter trading policies prohibit a sale.
 
   

  In the event that the sale of shares of Common Stock under the Plan is not
registered under the Securities Act but an exemption is available which requires
an investment representation or other representation, you shall represent and
agree at the time of exercise that the shares of Common Stock being acquired
upon settlement of this Grant are being acquired for investment, and not with a
view to the sale or distribution thereof, and shall make such other
representations as are deemed necessary or appropriate by the Corporation and
its counsel.

-3-



--------------------------------------------------------------------------------



 



     
Transfer of Option
  Prior to your death, only you may be entitled to issuance of the shares
subject to the Grant. You cannot transfer or assign this Grant. For instance,
you may not sell this Grant or use it as security for a loan. If you attempt to
do any of these things, this Grant will immediately become invalid. You may,
however, dispose of any settlement in your will or by designating a beneficiary.
Regardless of any marital property settlement agreement, the Corporation is not
obligated to honor a claim from your former spouse, nor is the Corporation
obligated to recognize your former spouse’s interest in your Grant in any other
way.
 
   
Retention Rights
  Neither your Grant nor this Agreement give you the right to be retained by the
Corporation (or any Subsidiaries) in any capacity. The Corporation (and any
Subsidiaries) reserve the right to terminate your status as an Employee at any
time and for any reason.
 
   
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the
Corporation until a certificate for the shares of Common Stock acquired upon
issuance of this Grant has been issued. No adjustments are made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
outstanding Common Stock of the Corporation, the number of shares of Common
Stock covered by this Grant and the exercise price per share may be adjusted
pursuant to the Plan. Your Grant shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Corporation is subject
to such corporate activity.
 
   
Amendments and Administration
  This Agreement may be amended in writing signed by both parties. The Committee
shall have the sole discretion to interpret and administer this Agreement and to
adopt rules and policies to administer and enforce this Agreement.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
California.
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.
 
   
Entire Agreement
  This Agreement and the Plan constitute the entire understanding between you
and the Corporation regarding this Grant. Any prior agreements, commitments or
negotiations concerning this option are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.

-4-